United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
DEPARTMENT OF THE ARMY,
Fort George Mead, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1607
Issued: June 20, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 2, 2016 appellant, through counsel, filed a timely appeal from a May 24, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant’s application for review seeks to appeal a July 15, 2016 OWCP decision. The record, however, does
not contain a July 15, 2016 OWCP decision. The most recent adverse OWCP decision over which the Board may
take jurisdiction is dated May 24, 2016. See 20 C.F.R. §§ 501.2(c) and 501.3.

ISSUE
The issue is whether appellant has met her burden of proof to establish continuing
disability or medical residuals commencing January 31, 2013, causally related to the accepted
employment injury.
On appeal counsel contends that the February 19, 2016 report of Dr. Harris G. Tuttle, a
Board-certified orthopedic surgeon, is sufficient to require OWCP to reinstate compensation
benefits.
FACTUAL HISTORY
This case has previously been before the Board. The facts and circumstances outlined in
the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On January 23, 1991 appellant, then a 39-year-old secretary, filed an occupational disease
claim (Form CA-2) alleging that she developed left hand and arm pain due to typing in the
performance of duty. On August 16, 1991 OWCP accepted her claim for left hand sprain.
Appellant stopped work and filed claims for wage-loss compensation (Form CA-7) for disability
from work beginning July 27, 1992. She underwent a right de Quervain’s release on
February 5, 1993. On July 26, 1993 OWCP expanded acceptance of the claim to include right
carpal tunnel syndrome. On April 14, 1994 the claim was again expanded to include left elbow
extensor tendinitis. On August 11, 1994 the employing establishment noted that it did not have a
position available within appellant’s medical restrictions.
Appellant underwent a right carpal tunnel release on June 25, 1999. By decision dated
April 27, 2000, OWCP terminated her wage-loss compensation and medical benefits. Appellant
requested reconsideration and, on June 7, 2000, OWCP declined to reopen her claim for
consideration of the merits. She appealed to the Board. In a January 31, 2001 order,4 the Board
granted a motion filed by the Director of OWCP to set aside the April 27 and June 7, 2000
decisions and remand the case to consider all the medical evidence submitted prior to the
April 27, 2000 decision.
On April 11, 2001 appellant underwent a second surgical decompression of the right
median nerve due to incomplete release of the transverse carpal ligament and severe scarring
both externally and within the median nerve. At that time, she exhibited severe internal fibrosis
and scarring within the right median nerve with neuroma formation and scarring causing
pressure on the palmar cutaneous branch of the right median nerve, as a well as chronic synovitis
of the flexor tendons within the carpal canal. Appellant underwent left median and ulnar nerve
decompression on May 25, 2001. OWCP entered her on the periodic rolls on April 17, 2001.
By decision dated January 29, 2009, OWCP terminated appellant’s wage-loss
compensation and medical benefits. Finding that the weight of the medical evidence rested with
the second impartial medical examiner’s report dated June 24, 2008. Appellant appealed to the
4

Docket No. 00-2309 (issued January 31, 2001).

2

Board and by decision dated December 30, 20095 the Board reversed the January 29, 2009
decision, finding that there was a second conflict between her physician, Dr. James E. Lowe, a
Board-certified orthopedic surgeon, and Dr. Robert Elkins, a Board-certified orthopedic surgeon
and prior impartial medical examiner, on the issue of whether she had any continuing disability
or medical residuals as a result of her accepted employment injuries. The Board further found
that OWCP had not resolved this conflict as the physician utilized as the impartial medical
examiner had not been properly selected.
By decision dated March 25, 2011, OWCP again terminated appellant’s wage-loss
compensation and medical benefits, finding that the weight of the medical evidence of record
was represented by the January 13, 2011 report of second opinion physician, Dr. Edward
Mulcahy, a Board-certified orthopedic surgeon, who opined that she had no disability or
residuals as a result of her accepted employment injuries. Appellant appealed to the Board and
in its December 9, 2011 decision6 the Board reversed the December 9, 2011 decision, finding an
unresolved conflict of medical opinion evidence between appellant’s physician, Dr. Lowe, and
physicians for OWCP Dr. Mulcahy and Dr. Elkins, a Board-certified orthopedic surgeon.
In a letter dated January 23, 2012, OWCP referred appellant, a statement of accepted
facts and a list of questions to Dr. William D. Schaefer, a Board-certified orthopedic surgeon for
an impartial medical examination. In a February 15, 2012 report, Dr. Schaefer reviewed the
statement of accepted facts and the medical record. He performed a physical examination and
found well-healed scars in the right arm with full range of motion and normal strength.
Dr. Schaefer reported normal sensation. He noted appellant’s report of inconsistent pain with
grip and extension of the wrist. On the left Dr. Schaefer found full range of motion, normal
strength, and sensation. He diagnosed chronic pain syndrome and listed appellant’s surgeries.
Dr. Schaefer noted that appellant had a normal physical examination of both arms. He
concluded that her left wrist strain, left elbow tendinitis, and right carpal tunnel syndrome had
resolved. Dr. Schaefer noted that appellant was physically capable of performing her duties of
secretary, but might require some activity modification to avoid repetitive activity. He noted that
she had no residuals from her January 14, 1991 work injury and no evidence of triggering digits.
Dr. Schaefer repeated that appellant could work with restrictions against repetitive motion. In a
February 5, 2012 work capacity evaluation, he noted that repetitive motion would likely cause
her symptoms to worsen. Dr. Schaefer restricted appellant to two hours each of repetitive wrist
and elbow movements. He advised, “[Appellant] does appear to have a chronic pain disorder
although the accepted conditions have reached maximal medical improvement and there is no
clinical evidence of residual symptoms. This pain disorder may limit her ability to perform
repetitive tasks.”
On May 7, 2012 OWCP requested that Dr. Schaefer provide a supplemental report
regarding appellant’s work restrictions. It specifically asked whether the work restrictions were
due to the January 14, 1991 work injury or preventative measures. Dr. Schaefer responded on
June 6, 2012, opining that appellant’s work-related injuries had resolved, but that she would
benefit from preventative work restrictions.
5

Docket No. 09-0892 (issued December 30, 2009).

6

Docket No. 11-1134 (issued December 9, 2011).

3

On June 19, 2012 OWCP requested that Dr. Schaefer provide an additional supplemental
report whether appellant’s accepted conditions caused a trigger finger condition. On July 12,
2012 Dr. Schaefer responded opining that her accepted work-related conditions did not cause a
trigger finger.
On December 26, 2012 OWCP proposed to terminate appellant’s wage-loss
compensation and medical benefits based on Dr. Schaefer’s reports. In a January 31, 2013
decision, it finalized the termination. Appellant appealed the Board on February 11, 2013. By
decision dated May 21, 2013, the Board found that OWCP met its burden of proof to terminate
her wage-loss compensation and medical benefits, effective January 31, 2013, based on the
reports of Dr. Schaefer.7
On September 4, 2013 appellant requested reconsideration. She disagreed with
Dr. Schaefer’s findings and conclusions and alleged that her conditions of carpal tunnel and
severe tendinitis were ongoing. In support of her request, appellant submitted a note dated
July 29, 2013 from Dr. Tuttle. Dr. Tuttle noted her history of wrist pain for 22 years due to her
federal job duties, which included of repetitive keyboarding, stamping, and punching. He
performed a physical examination and found swelling in both wrists. Dr. Tuttle noted that
appellant was experiencing fairly diffuse upper extremity pain bilaterally and recommended a
magnetic resonance imaging (MRI) scan. Appellant underwent a right wrist arthrogram and
MRI scan on August 12, 2013 which demonstrated moderate tenosynovitis.
By decision dated September 23, 2013, OWCP denied modification of its January 31,
2013 termination decision.
On January 22, 2014 appellant again requested reconsideration. She resubmitted her
disagreement with Dr. Schaefer’s findings. Appellant submitted a January 8, 2014 note from
Dr. Tuttle. In this note, Dr. Tuttle reported subtle dorsal swelling, weak grip strength, and
minimally positive carpal compression, Tinel’s sign, and Phalen’s test. He opined that
appellant’s carpal tunnel syndrome had recurred and noted that this condition was due to her
work activities. Dr. Tuttle also diagnosed stenosing tenosynovitis.
By decision dated June 11, 2014, OWCP denied modification of the termination decision,
finding that the report from Dr. Tuttle was not sufficient to establish an ongoing work-related
condition.
Appellant again requested reconsideration on June 19, 2014 and argued that Dr. Tuttle
was the weight of the medical evidence. Dr. Tuttle performed a right carpal tunnel release on
April 17, 2014 with median nerve neurolysis and application of a nerve tube conduit due to
recurrent carpal tunnel syndrome with median nerve incarcerated scar tissue. He noted that
appellant’s electromyogram (EMG) and nerve conduction velocity (NCV) studies confirmed
persistent carpal tunnel syndrome. Dr. Tuttle reported finding considerable scar tissue encasing
the median nerve which he dissected.

7

Docket No. 13-0744 (issued May 21, 2013).

4

OWCP issued a decision on July 2, 2014 denying modification of its prior decision. It
noted that Dr. Tuttle’s operative report did not establish that appellant’s accepted employmentrelated condition of right carpal tunnel syndrome had recurred or that the condition was ongoing
from January 31, 2013. OWCP explained what evidence was required to establish a recurrence
of disability and requested that she submit a Form CA-2a if she believed that she had a
recurrence of her accepted carpal tunnel syndrome.
On March 19, 2015 appellant, through counsel, again requested reconsideration. Counsel
provided additional medical records from Dr. Tuttle. In a note dated August 28, 2013, Dr. Tuttle
reviewed appellant’s MRI scan and found fairly severe right wrist pain which “may be due to
chronic repetitive use of the right wrist.” He noted that she might also have a differential
diagnosis of rheumatoid arthritis. In a note dated September 4, 2013, Dr. Tuttle recommended
examination by a rheumatologist and provided a work restriction of no repetitive use of
appellant’s hands at work. On December 18, 2013 he found that she experienced severe pain in
all fingers in both hands. Dr. Tuttle noted that appellant had undergone bilateral carpal tunnel
releases, but felt that her symptoms had recurred. He opined that her carpal tunnel syndrome
was due to repetitive use of her hands at her place of employment. Dr. Tuttle noted appellant’s
concurrent diagnosis of rheumatoid arthritis. He found that she was totally disabled and
recommended carpal tunnel injections.
In a March 5, 2014 report, Dr. Tuttle found that appellant symptoms of bilateral hand
pain with numbness and tingling of the thumb, index, and middle fingers, was consistent with
carpal tunnel syndrome. He noted that her EMG and NCV studies supported this diagnosis.
Dr. Tuttle also found that appellant’s symptoms improved with carpal tunnel injections and did
not improve with her anti-rheumatic drugs. He recommended repeat carpal tunnel surgical
release. In a July 2, 2014 note, Dr. Tuttle opined that the repetitive activity of appellant’s hands
at work was the likely cause of her bilateral carpal tunnel syndrome. On October 15, 2014 he
reported that she had fallen on her left hand and sustained a trapezial ridge fracture. Dr. Tuttle
performed a left revision carpal tunnel release on July 22, 2014.
In a February 4, 2015 note, Dr. Tuttle described the scar tissue noted in appellant’s left
wrist on September 28, 2014. Appellant had significant scar tissue with the intercarpal tunnel
adherent to the median nerve. Dr. Tuttle opined, “The median nerve is adherent to the overlying
transverse carpal ligament and the scar tissue was profound, incarcerating the nerve throughout
the entirety of the carpal tunnel.” He concluded, “In my opinion, the scar tissue resulted from
the previous surgical procedure in the left carpal tunnel and [appellant’s] activity
postoperatively.” On March 18, 2015 Dr. Tuttle described appellant’s right wrist scar tissue in a
similar manner.
By decision dated June 5, 2015, OWCP denied modification of the termination decision
noting, that Dr. Tuttle did not explain how appellant’s scar tissue was connected to her work
injury.
Appellant, through counsel, again requested reconsideration on March 2, 2016. In a note
dated February 19, 2016, Dr. Tuttle responded to questions posed by counsel. He opined that
appellant’s hand pain in 2013 and 2014 was the result of scar tissue which slowly formed after
her repeated right wrist surgeries. Dr. Tuttle noted that any time a surgery is performed there is

5

the possibility of new scar formation. He indicated that the September 2014 fall exacerbated
appellant’s underlying pathology, but did not increase the scar tissue. Dr. Tuttle opined that she
previously had no clinical evidence of carpal tunnel syndrome because the nerve was functioning
normally until the increasing scar tissue impeded it.
By decision dated May 24, 2016, OWCP denied modification of its prior decisions. It
found that Dr. Tuttle’s reports were too speculative to establish appellant’s claim for ongoing
disability or medical residuals due to her accepted employment injury.
LEGAL PRECEDENT
As OWCP met its burden of proof to terminate appellant’s medical and wage-loss
compensation benefits, the burden shifts to her to establish that he or she had disability and
medical residuals causally related to his or her accepted employment injury.8 To establish causal
relationship between the condition, as well as any disability claimed, and the employment injury,
the employee must submit rationalized medical opinion evidence, based on a complete factual
background, supporting such causal relationship. Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
analysis manifested, and the medical rationale expressed in support of the physician’s opinion.9
ANALYSIS
The Board finds that appellant has failed to meet her burden of proof to establish
continuing disability or medical residuals commencing January 31, 2013.
OWCP accepted appellant’s claim for left hand sprain, a right de Quervain’s release on
February 5, 1993, right carpal tunnel syndrome, right carpal tunnel release on June 25, 1999, and
left elbow extensor tendinitis. It also accepted an April 11, 2001 surgical decompression of the
right median nerve as well as left median and ulnar nerve decompression on May 25, 2001. By
decision dated January 31, 2013 decision, OWCP terminated appellant’s wage-loss
compensation and medical benefits due to her accepted conditions.
Appellant has repeatedly requested reconsideration of the January 31, 2013 decision. In
support of her requests for reconsideration, she submitted a series of medical reports from
Dr. Tuttle beginning July 29, 2013. On January 8, 2014 Dr. Tuttle opined that appellant’s carpal
tunnel syndrome had recurred and attributed the condition to her work activities. He also
diagnosed stenosing tenosynovitis. Dr. Tuttle examined appellant on August 28, 2013 and found
8

George Servetas, 43 ECAB 424, 430 (1992).

9

James Mack, 43 ECAB 321 (1991).

6

fairly severe right wrist pain which “may be due to chronic repetitive use of the right wrist.” On
December 18, 2013 he opined that her carpal tunnel syndrome was due to repetitive use of her
hands at her job and that she was totally disabled. Dr. Tuttle repeated these findings on March 5
and July 2, 2014 opining that the repetitive activity of appellant’s hands at work was the “likely”
cause of her bilateral carpal tunnel syndrome. While he provided a diagnosed medical condition
and offered an opinion that this condition was related to her employment, he failed to provide
any medical reasoning supporting his opinions. The Board has long held that medical opinions
not containing rationale on causal relationship are of diminished probative value and are
generally insufficient to meet appellant’s burden of proof.10 The factors that comprise the
evaluation of medical evidence include the opportunity for and the thoroughness of physical
examination, the accuracy and completeness of the physician’s knowledge of the facts and
medical history, the care of analysis manifested and the medical rationale expressed in support of
the physician’s opinion.11 The Board finds that Dr. Tuttle’s reports are of insufficient probative
value on the issue of whether appellant has any continuing medical residuals or disability
commencing January 31, 2013 due to her accepted employment injuries.12
In a note dated March 18, 2015, Dr. Tuttle further explained appellant’s right wrist
condition as based on surgical examination. He noted that she had significant and profound scar
tissue incarcerating the median nerve throughout the entirety of the carpal tunnel. Dr. Tuttle
concluded, “In my opinion, the scar tissue resulted from the previous surgical procedure in the
left carpal tunnel and [appellant’s] activity postoperatively.” In a note dated February 19, 2016,
he opined that appellant’s hand pain in 2013 and 2014 was the result of scar tissue which slowly
formed after her repeated right wrist surgeries. Dr. Tuttle noted that any time a surgery is
performed there is the possibility of new scar formation. He opined that appellant’s median
nerve was functioned normally until the increasing scar tissue impeded it.13 OWCP, however,
has not accepted scar tissue as causally related to the January 23, 1991 employment injury.
Appellant has not provided a probative medical opinion to support that she was disabled or
currently required medical treatment due to her employment-related carpal tunnel syndrome.
The Board, therefore, finds that she has failed to meet her burden of proof to establish continuing
disability after January 31, 2013.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
10

K.N., Docket No. 16-1735 (issued February 8, 2017).

11

Id.

12

Id.

13

Once the primary injury is causally connected with the employment, a subsequent injury, whether an
aggravation of the original injury or a new and distinct injury, is compensable if it is the direct and natural result of a
compensable primary injury. See S.L., Docket No. 14-1250 (issued December 2, 2015). If appellant believes that
she has developed either a consequential injury or a new occupational injury from additional employment injuries,
she may file an appropriate claim with OWCP.
14

P.C., Docket No. 16-1226 (issued March 23, 2017).

7

CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish
continuing disability or medical residuals commencing January 31, 2013, causally related to the
accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the May 24, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 20, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

